Polos, C.J. Claimant, an inmate of an Illinois correctional facility, has brought this action to recover the value of certain items of property, of which Claimant alleges he is being deprived by officials of the Illinois Department of Corrections. The complaint herein alleges that when Claimant was transferred to a new institution he “was then told by prison officials that certain items in his property (sic) was not allowed in this institution, and that it would be stored in the personal property room and returned to me upon my release from the institution.” Claimant does not allege that Respondent converted his property, or was negligent in safeguarding it. Rather, Claimant complains about an administrative regulation of the institution in which he is incarcerated, and this Court clearly is without jurisdiction to interfere in such matters. The Court therefore finds that the complaint herein fails to state a cause upon which relief can be granted, and is accordingly dismissed.